Exhibit 10.2

FIRST AMENDMENT TO NON-STATUTORY

STOCK OPTION AGREEMENT

THIS FIRST AMENDMENT TO NON-STATUTORY STOCK OPTION AGREEMENT (the “Amendment”)
is made as of April 2, 2010 between API Technologies Corp., a Delaware
corporation (the “Company”), and Martin Moskovits (“Participant”).

RECITALS:

WHEREAS, Company and Participant are parties to that certain Non-Statutory Stock
Option Agreement dated May 30, 2008 (the “Option Agreement”);

WHEREAS, the Company has agreed to reset the termination date of one hundred
forty thousand (140,000) vested options in connection with Participant’s
termination as an employee of the Company, which shall be effective as of
April 2, 2010 (the “Effective Date”), and to amend certain terms of the option
set forth in the Option Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Amendment and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto have agreed, and do
hereby agree, as follows:

1. Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Option Agreement.

2. Grant of Option and Option Price. Section 2 of the Option Agreement shall be
amended as follows:

 

  a. Grant. The number of options granted shall be adjusted to two hundred
thirty-three thousand three hundred thirty-three (233,333) reflecting the
Company’s 1 for 15 reverse stock split effective September 19, 2008 (the
“Reverse Split”).

 

  b. Option Price. The Option Price shall be adjusted to $1.5075 to reflect the
Reverse Split.

3. Option Term. The second sentence of Section 4 of the Option Agreement is
deleted in its entirety and replaced with the following:

The one hundred forty thousand (140,000) vested Options granted in the Option
Agreement herein shall expire on October 2, 2010.

4. Nature of Option. The Option shall remain a non-statutory option.

5. Exercise Period. Section 4 of the Option Agreement shall be further amended
to replace June 29, 2011 with October 2, 2010.



--------------------------------------------------------------------------------

6. Termination of Unvested Options. The following sentence shall be added as the
last sentence of Section 4.

All ninety-three thousand three hundred thirty-four (93,334) options that are
not vested as of the Effective Date shall terminate on the Effective Date.

7. Ratification of Option Agreement. Except as amended and modified hereby, the
Option Agreement shall be and remain unchanged and in full force and effect in
accordance with their respective terms and the Option Agreement is hereby
ratified and confirmed hereunder.

8. Counterparts. This Amendment may be executed in counterparts, each of which
shall be an original, but all of which shall constitute but one and the same
instrument.

9. Governing Law. This Amendment shall be construed in accordance with the laws
of the State of Delaware.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

API TECHNOLOGIES CORP. By:  

 

Its:  

 

 

Martin Moskovits

 

2